Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a CON of 16/347,104 (filed 5/2/2019) which is a 371 of PCT/US2017/059979 (filed 11/3/2017) which claims benefit of 62/526,177 (filed 6/28/2017), claims benefit of 62/430,094 (filed 12/5/2016), claims benefit of 62/416,775 (filed 11/3/2016) and claims benefit of 62/416,773 (filed 11/3/2016). 

Election
Applicant’s election without traverse of species: claim 3 for type A, claim 5 for type B, claim 8 for type C and claim 18 for type D in the reply filed on 5/31/2022 is acknowledged. 
Claims 4, 6-7 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Only claims 1-3, 5, 8-14 and 18-21 are presented for examination on the merits. 

Withdrawal of Rejections:
In view of Declaration filed 11/16/2022, the rejections under 35 USC § 102(b) and 103(a) over Attayek (2015) are hereby withdrawn.



Maintenance of Rejections:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
claims 1-3, 5, 8-14 and 18-21 are rejected under 35 U.S.C. 103(a) as obvious over Allbritton (US20150251151, IDS).
Allbritton teaches, For Claim 1: the reference teaches a method comprising: 1) imaging a microwell array with a plurality of cell rafts a first time and one time later than the first time (before and after cell release, page 2, [0020], line 2++, page 17, [0186], line 20++) to identify selected cell raft that contains a cell undergoing a cellular process (no specific “cellular process” is claimed/defined, therefore any fluorescent cells meets claim limitation, Fig. 9); ii) releasing the selected cell rafts (page 3, left column, line 1++, Fig. 9); and iii) collecting the selected cell raft (page 3, left column, line 2++ and Fig. 9); For Claims 2-3 and 5: the reference teaches the selected cell raft contains individual cell or a clonal colony of cells (page 3, left column, line 5++, Fig. 9) with unique temporal characteristics: GFP expression (Fig. 9, for claim 5) and been exposed to a small molecule: in CO2 incubator (page 3, left column, line 1++, for claim 3); For Claims 8-10 and 12-13: the reference teaches detecting (with an optically probe: GFP, page 8, right column, line 1++, for claims 12-13) for each cell raft a marker depicted a sub-image of the cell raft and gating (using filter set, page 8, right column, line 2++) the cell rafts based on detecting the marker: GFP marker (page 8, right column, line 2++) based on intensity of a color channel: red (for claim 9) and monitoring an abundance of the marker: GFP (page 2, [0015], line 5++, for claim 10); For Claims 11: the reference teaches monitoring selected cell response to a stimulus to the plurality of cells (“stimulus” is not claimed/defined to be distinct from light/laser source for GFP detection, page 8, right column, line 2++); For Claims 18: the reference inherently teaches storing the images and associating each of the images with a respective capture time of the image (computer inherently store the images and related information including capture time, page 8, [0092]); For Claims 19 and 21: the reference teaches illuminating the cell raft with light of a specified wavelength and detecting a fluorescence signature of the cellular process because GFP fluorescence signal is detected (page 8, Fig. 5B) and presenting a graph (page 10, [0109]++).
Allbritton does not explicitly teach a computer system comprising processor and memory to automated control of imaging and releasing of cell raft as recited in claim 1. However, Allbritton teaches use of fully automated microscope (page 5, [0056], line 10++) and software for mounting and controlling (page 5, [0059], line 13++), and suggest automated system using image recognition to guide cell release (page 1, [0004], line 22++), and method of sorting/collecting culture cells (title and abstract) wherein sorting cell based on antibody affinity (page 1, [0005], last line) and use of eGFP expressing HeLa cells (page 2, [0020]++, page 10, [0110]++) sorted from wild-type HeLa cells under microscopy.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to automate the imaging and releasing of cell raft and use antibody against marker protein and eGFP for cell sorting/collecting/selecting.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited reference teaches method of cell selecting/culturing and the use of fully automated microscope (page 5, [0056], line 10++) and software for mounting and controlling (page 5, [0059], line 13++), the use of antibody affinity and eGFP expressing cells to achieve cell sorting/selection using standard microscopy with high rate of viability (page 1, [0005], line 21++). In addition, it would have been obvious for a person of ordinary skill in the art to automate (see MPEP2114, regarding computer-implemented automated means) the process of cell raft release based on image analysis for expected benefit of effective release of viable cell raft (Allbritton, page 1, [0006], line 8++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including automation of imaging and releasing cell raft and the use of antibody against marker protein and eGFP for cell sorting/collecting/selecting, etc. are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8-10, 12-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 8-9 of co-pending US application No. 16347104. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to cell monitoring/soring based on markers, wherein the instant application drawn to a method and the co-pending application drawn to a device, therefore the method of instant application is rendered obvious of the co-pending application.

  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Argument
No terminal disclaimer was filed in the response of 11/16/2022, therefore the double patenting rejections are maintained.

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653